Citation Nr: 1727313	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected chronic low back strain, rated as 10 percent disabling prior to December 30, 2015, and as 20 percent disabling since.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for an upper back disability, including as secondary to service-connected low back strain and to cervical spine disability.

5.  Entitlement to service connection for shoulder radiculopathy, including as secondary to cervical spine disability.

6.  Entitlement to service connection for nerve damage of the bilateral feet.

7.  Entitlement to service connection for numbness of the hands.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974, including service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs).  The June 2008 rating decision, in relevant part, continued a 10 percent disability rating for chronic low back strain and denied entitlement to service connection for upper back pain.  The June 2009 rating decision, in relevant part, declined to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury and denied entitlement to service connection for shoulder radiculopathy.  

In a January 2016 RO decision, the disability rating for the Veteran's low back strain was increased to 20 percent, effective December 30, 2015. 

The Veteran testified at a hearing before the undersigned in January 2017.  A hearing transcript is of record.

The issues of entitlement to higher disability ratings for chronic low back strain, and entitlement to service connection for an upper back disability and shoulder radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2016 VA Form 9, the Veteran indicated that he no longer wished to pursue his appeal with respect to the claims of entitlement to service connection for nerve damage of the bilateral feet, for numbness of the hands, and for right and left knee disabilities.  

2.  An April 1975 rating decision denied entitlement to service connection for residuals of neck injury, and the Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision.  

3.  Evidence received since the April 1975 rating decision is not duplicative or cumulative of evidence of record at that time, and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a cervical spine disability.  

4.  The Veteran's current cervical spine spondylosis was incurred as a result of his active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for nerve damage of the bilateral feet, for numbness of the hands, and for right and left knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The April 1975 rating decision that denied entitlement to service connection for residuals of a neck injury is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

3.  Evidence received since the April 1975 rating decision is new and material; and the criteria for reopening the claim of entitlement to service connection for cervical spine disability have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for service connection for cervical spine spondylosis have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

In his January 2016 VA Form 9, prior to the promulgation of a final Board decision in this appeal, the Veteran indicated that he no longer wished to pursue his appeal with respect to claims of entitlement to service connection for nerve damage of the bilateral feet, for numbness of the hands, and for right and left knee disabilities.  A November 2016 VA Form 646, filed by his representative, confirms this.  As such, these issues are withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

II.  New and Material Evidence

Prior to the filing of the current claim of entitlement to service connection for a cervical spine disability, entitlement to service connection for residuals of a neck injury was denied by the AOJ in an April 1975 rating decision.  The Veteran did not appeal the decision, and no new and material evidence relevant to the claim was associated with the claims file within one year of issuance of the decision.  Cf. 38 C.F.R. § 3.156 (b) (2016).  The April 1975 rating decision is final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 1975 rating decision, evidence relevant to the neck disability claim included the Veteran's service treatment records (STRs), VA treatment records dated in November and December 1974, and a March 1975 VA examination report.  

Relevant evidence obtained since the April 1975 rating decision includes VA treatment records dated through December 2015, which reflect a diagnosis of intervertebral disc degeneration; private treatment records from J. G. A., M.D., dated in January 2000, reflecting treatment for C5-6 disc herniation, including an anterior cervical discectomy; treatment records from the Veteran's private chiropractor, M. M., D.C., reflecting complaint of lower cervical pain, and containing a January 2000 letter noting a diagnosis of mild degenerative changes; the Veteran's January 2017 hearing transcript, containing his testimony with respect to his in-service neck injury and post-service treatment for neck disability; and a February 2017 letter from M. M., D.C., containing his opinion that the Veteran's current neck disability was as likely as not caused by a 1972 in-service injury when he fell back ward on ice striking his neck and head.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for cervical spine disability.  See 38 C.F.R. § 3.156(a).  The April 1975 rating decision concluded that there were no residuals of a neck injury found in the March 1975 VA examination.  The new evidence clearly establishes that the Veteran has current cervical spine disability and provides evidence that the disability was at least as likely as not incurred as a result of in-service injury, thereby serving to abrogate the prior deficiencies in the April 1975 rating decision.  Thus, the new evidence is new and material and the service connection claim for cervical spine disability is reopened.


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  

The Veteran clearly has current cervical spine disability.  A January 2000 letter from the Veteran's private chiropractor noted that mild degenerative changes of the cervical spine were discovered in February 1997 radiographic images.  An April 2008 VA examination report diagnosed moderate cervical spondylosis.  

The record additionally confirms that the Veteran suffered an in-service neck injury.  A December 1972 orthopedic clinical report noted that he fell on the ice and hit the back of his head and neck and that he presented with "usual problems."  X-rays appeared to be okay, although some muscle tenderness was noted.  The Veteran was issued a soft cervical collar, and he was placed on a physical profile.  The Veteran complained of neck pain again in June 1974.  He was noted to have a history of neck pain with some radiation to the left shoulder.  The August 1974 separation examination report showed that he reported being in good health with the exception of a back problem.  

A March 1975 VA examination report noted the Veteran's history of an in-service neck injury.  The report indicated, however, that he was not particularly complaining of neck pain at that time.  This appears, however, to be because he was more concerned about his increasing low back pain.  

The next evidence of treatment for cervical spine disability is found in a February 1997 chiropractic treatment report, wherein the Veteran was noted to have problems with cervical rotation and cervical spine pain.  He was referred for orthopedic treatment with a diagnosis of cervical disc herniation in January 2000, necessitating a cervical spine discectomy.  

In a later January 2008 statement, the Veteran reported having neck problems since service.  The April 2008 VA examination report diagnosed moderate cervical spondylosis but did not provide an etiology opinion with respect to the disability.  

In support of his claim, the Veteran provided a February 1997 letter from his private chiropractor, M. M., D.C., in which the chiropractor noted that he had provided on and off treatment for the Veteran's neck pain since February 1997.  He additionally provided the opinion that the Veteran's past and present neck issues were as likely as not caused by the in-service incident in 1972 when the Veteran fell backward on the ice.  This opinion was based on the Veteran's history of a neck injury in service, and his history of neck pain over the years, becoming too severe for chiropractic treatment and neurosurgical treatment, which the chiropractor indicated he was fully familiar with.  

Based on the evidence of record, to specifically include the fully informed, and fully articulated opinion from M. M., D.C., the Board finds that the evidence of record supports a finding that the Veteran's current cervical spine spondylosis is at least as likely as not the result of his in-service injury in December 1972.  Accordingly, the Board finds that all elements for service connection for cervical spine spondylosis have been met.  

Resolving reasonable doubt in the Veteran's favor; the elements for service connection for cervical spine spondylosis are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).



ORDER

The claims of entitlement to service connection for nerve damage of the bilateral feet, for numbness of the hands, and for right and left knee disabilities are dismissed.

The claim of entitlement to service connection for cervical spine disability is reopened.

Entitlement to service connection for cervical spondylosis is granted.


REMAND

In a February 2011 VA Form 9, the Veteran reported that he was in receipt of disability benefits administered by the Social Security Administration (SSA).  These SSA records have not been associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The Veteran reported during his January 2017 Board hearing that his service-connected low back strain had increased in severity since the prior VA examination in December 2015.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59; and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This testing includes range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  VA examination reports, including the most recent December 2015 VA examination report, do not include these necessary findings.  Given the Veteran's report and deficiencies in the prior examination, remand for a new VA examination is warranted.

The record reflects that the Veteran may have shoulder radiculopathy associated with his now service-connected cervical spine disability.  Unfortunately, the record does not confirm a current diagnosis upon which the Board may rely for granting service connection.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Notably, however, the Veteran has not yet been afforded a VA examination to obtain an opinion with respect to the nature and etiology of any such present radiculopathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, while an April 2008 VA examination indicated that the Veteran had upper back pain that was secondary to cervical strain, it is not clear that he has a diagnosed disability of the upper back.  Thus, VA examination is also warranted to diagnose, and to describe the etiology of, any present upper back disability.  

Accordingly, these claims are REMANDED for the following action:

1.  The AOJ must obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  Then, the AOJ must schedule the Veteran for a VA orthopedic/neurological examination of his spine and shoulders.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

With respect to the Veteran's service-connected chronic low back strain, the examiner must:

A)  Report the Veteran's ranges of thoracolumbar spine motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Determine the extent the thoracolumbar disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups, if at all.  This determination should be made in terms of the degree of additional range-of-motion loss.  

The examiner must ask the Veteran if he has current flare-ups of back disability.  

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to describe his range of motion during flare-ups.

With respect to the Veteran's claimed upper back disability, the examiner must:  

A)  Diagnose and describe all upper back disabilities found to be present, or reasonably supported by evidence of record dated since July 2007, apart from the service-connected cervical spine spondylosis and chronic lumbar strain.

B)  Provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such current upper back disability was incurred during the Veteran's service, or as a result of an in-service disease, event, or injury, to include the injury sustained when the Veteran fell on ice in December 1972.

C)  Provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such current upper back disability was caused by the Veteran's service-connected chronic lumbar strain or cervical spine spondylosis.  

D)  If it is not at least as likely as not that a current upper back disability was caused by service-connected chronic lumbar strain or cervical spine spondylosis, provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such current upper back disability has been aggravated (chronically made worse beyond its natural progression) by the service-connected chronic lumbar strain or cervical spine spondylosis.

(If aggravation is found, the examiner must attempt, to the extent possible, to establish a baseline level of severity of the diagnosed upper back disability prior to aggravation by the service-connected chronic lumbar strain or cervical spine spondylosis.)

In providing these opinions, please specifically comment on the opinion provided in the April 2008 VA examination report, that the Veteran's upper back pain was likely related to cervical strain.

With respect to the Veteran's claimed shoulder radiculopathy, the examiner must:  

A)  Diagnose and describe any shoulder radiculopathy found to be present, or reasonably supported by evidence of record dated since July 2007.

B)  Provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such shoulder radiculopathy was incurred during the Veteran's service, or as a result of an in-service disease, event, or injury, to include the injury sustained when the Veteran fell on ice in December 1972.

C)  Provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such current any such shoulder radiculopathy was caused by the Veteran's service-connected cervical spine spondylosis.

D)  If it is not at least as likely as not that such current shoulder radiculopathy was caused by service-connected cervical spine spondylosis, provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such shoulder radiculopathy has been aggravated (chronically made worse beyond its natural progression) by the service-connected cervical spine spondylosis.

(If aggravation is found, the examiner must attempt, to the extent possible, to establish a baseline level of severity of the diagnosed shoulder radiculopathy prior to aggravation by the service-connected cervical spine spondylosis.)

In providing these opinions, please comment specifically on evidence of record dated in January 2000 and earlier indicating that the Veteran suffered from cervical spine pain that radiated into the left shoulder.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.  

3.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


